DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 22 have been entered into the record.
Response to Amendment
The amendment to the specification of 5/23/2022 and the below examiner’s amendments to the specification overcome the specification objections from the previous office action (3/21/2022).  The specification objections are withdrawn.
The 35 U.S.C. 112(f) interpretation from the previous office action remains unchanged to what is recited in the previous office action (3/21/2022).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven D. Shipe, Reg# 71,944 on 5/24/2022.
The application has been amended as follows: 
In the amended specification of 5/23/2022, P[0014] line 8, change the word “he” to --he/she--.
In the amended specification of 5/23/2022, P[0032] line 3, change the word “oncoming” to --when--.
Delete claim 19.
Delete claim 20.
Delete claim 21.
Delete claim 22.
Allowable Subject Matter
Claims 1 thru 18 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the amendments of 5/23/2022.  The closest prior art of record is Niewiadomski et al Patent Application Publication Number 2019/0121351 A1.  Niewiadomski et al disclose a hitch assist system and method. A human machine interface is configured to receive user-input specifying a target travel direction of a vehicle.  A controller is configured to generate commands for autonomously maneuvering the vehicle in the target travel direction, identify a hitch coupler of a trailer based on input received from an object detection system, and request additional user-input updating the target travel direction if the hitch coupler is unable to be identified.
In regards to claim 3, Niewiadomski et al taken either individually or in combination with other prior art, fails to teach or render obvious a method for supporting a process of coupling a transportation vehicle to a trailer.  The method performs detecting a position of a coupling element on the trailer by a trailer coupling assistant.  The transportation vehicle is at least partly autonomously maneuvered into a target position in which a trailer coupling of the transportation vehicle is disposed in a specified position for coupling to the coupling element on the trailer in response to a position of a coupling element on the trailer being detected by a trailer coupling assistant. The method further performs monitoring a rearward monitoring region of the transportation vehicle during at least partly autonomous maneuvers by a parking aid, and operating the parking aid in a standard mode in response to the trailer coupling assistant being deactivated.  The method further performs operating the parking aid in a coupling mode in which obstacle warnings relating to the rearward region are output by the parking aid differently from in the standard mode in response to the trailer coupling assistant being activated.  The operation of the parking aid in the coupling mode includes ignoring an approach to the coupling element on the trailer such that no related obstacle warnings are output to the user compared with the standard mode.  Similar reasoning also applies to the other independent claims 1, 2 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662